BOWEN, Presiding Judge.
This is an appeal from the denial of a petition for post-conviction relief. The appellant, Richard W. Ferris, challenges his two 1993 guilty plea convictions for assault in the second degree and for vehicular homicide, on the ground that he is being held in custody after his sentence has expired. The appellant was sentenced to five years’ imprisonment on each conviction. Those sentences were “split” pursuant to Ala.Code 1975, § 15-18-8 (the Split Sentence Act), and he was ordered to serve two years’ imprisonment on each conviction, to be served concurrently. The appellant contends that if he were credited with “good time” under the Alabama Correctional Incentive Time Act, his period of incarceration would be complete. The circuit court properly held that “a person sentenced under [the Split Sentence Act,] is not entitled to ‘CIT’ credits on the initial incarcerative portion of his sentence.” R. 44.
In Thomas v. State, 520 So.2d 227 (Ala.Cr.App.1987), this Court held that a person sentenced to a term of imprisonment pursuant to the Split Sentence Act was entitled to receive “good time” credit under the Correctional Incentive Time Act. See also Ala. Code 1975, §§ 14-9-40 through -44. However, the Split Sentence Act was amended in 1988, after we decided Thomas, to provide that “good time” credit was not available to a defendant serving the initial period of mandatory confinement under a split sentence.
“No defendant serving a minimum period of confinement ordered under the provisions of subsection (a) shall be entitled to deductions from his sentence under the Alabama Correctional Incentive Time Act, during the minimum period of confinement so ordered; provided, however, that this subsection shall not be construed to prohibit application of the Alabama Correctional Incentive Time Act to any period of confinement which may be required after the defendant has served such minimum period.”
§ 15-18-8(g). Consequently, we hold that a defendant sentenced under the Split Sentence Act is not entitled to incentive time credit while serving the minimum period of confinement ordered.
The judgment of the circuit court denying the petition is affirmed.
AFFIRMED.
All Judges concur.